 1

 2

 3

 4

 5

 6

 7

 8

 9                            UNITED STATES DISTRICT COURT
10                                    EASTERN DISTRICT OF CALIFORNIA

11
         HARONERE WILTRON ARREOLA,                                 Case No. 1:20-cv-00272-AWI-SAB
12
                        Plaintiff,                                 ORDER GRANTING PLAINTIFF’S
13                                                                 APPLICATION TO PROCEED IN FORMA
                v.                                                 PAUPERIS
14
         COUNTY OF FRESNO PUBLIC                                   ORDER DIRECTING PAYMENT OF
15       DEFENDER’S OFFICE, et al.,                                INMATE FILING FEE BY FRESNO
                                                                   COUNTY JAIL
16                      Defendants.
                                                                   (ECF No. 2)
17

18             Haronere Wiltron Arreola (“Plaintiff”) is a prisoner proceeding pro se pursuant to 42

19 U.S.C. §1983 and has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. §
20 1915. (ECF No. 2.) Plaintiff has made the showing required by § 1915(a) and accordingly, the
                                                        1
21 request to proceed in forma pauperis will be granted. Plaintiff is obligated to pay the statutory

22 filing fee of $350.00 for this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make

23 monthly payments in the amount of twenty percent of the preceding month’s income credited to

24 plaintiff’s trust account. The Fresno County Jail is required to send to the Clerk of the Court

25 payments from Plaintiff’s account each time the amount in the account exceeds $10.00, until the

26
     1
         It appears Plaintiff mistakenly checked the box for “No” indicating he is not currently incarcerated. However,
27 based on the application, Plaintiff’s mailing address listed as Fresno County Jail, and attachment of an inmate
     account statement, Plaintiff clearly intended to fill out the application as a currently incarcerated individual. (ECF
28 No. 2.)


                                                               1
 1 statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

 2          In accordance with the above and good cause appearing therefore, IT IS HEREBY

 3 ORDERED that:

 4          1.      Plaintiff’s application to proceed in forma pauperis is GRANTED;

 5          2.      The Fresno County Sheriff or their designee shall collect payments from

 6                  plaintiff’s prison trust account in an amount equal to twenty per cent (20%)

 7                  of the preceding month’s income credited to the prisoner’s trust account and

 8                  shall forward those payments to the Clerk of the Court each time the amount

 9                  in the account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2),

10                  until a total of $350.00 has been collected and forwarded to the Clerk of the

11                  Court. The payments shall be clearly identified by the name and number

12                  assigned to this action;

13          3.      The Clerk of the Court is directed to serve a copy of this order and a copy of

14                  plaintiff’s in forma pauperis application on the Fresno County Jail, via United

15                  States Postal Service; and

16          4.      The Clerk of the Court is directed to serve a copy of this order on the Financial

17                  Department, U.S. District Court, Eastern District of California, Sacramento

18                  Division; and

19          5.      Notwithstanding this order, the Court does not direct that service of the complaint

20                  be undertaken until the Court screens the complaint in due course and issues its

21                  screening order.

22
     IT IS SO ORDERED.
23

24 Dated:        February 27, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                     2
